Mr. Justice Sterrett
delivered the opinion of the court, February 3d 1879.
The facts and circumstances of this case, as disclosed by the testimony, would not have justified the court below in deciding, as matter of law, either that the deceased was chargeable with contributory negligence, or that there was not sufficient evidence of negligence, on the part of the employees of the company defendant, ■to go to the jury. These were controverted questions of fact which *333it was the province of the jury to determine, and it would have been error to have withdrawn them from their consideration.
Negligence has been defined to be “ the absence of care according to the circumstances,” and is always a question for the jury when there is reasonable doubt as to the facts, or'as to the inferences to be drawn from them. When the measure of duty is ordinary and reasonable care, and the degree of care varies according to circumstances, the question of negligence is necessarily for the jury. There are, however, certain duties of a precise and determinate nature, the neglect of which the law declares negligence per se. Thus it has been repeatedly held that it is the duty of a person about to cross a railroad track to stop, look and listen, and the failure to do is negligence : Pennsylvania Railroad Co. v. Beale, 23 P. F. Smith 504; Nagle v. Allegheny Valley Railroad Co., ante, 35. But this rule is not always applicable to passengers leaving a train and crossing the track to reach the depot at the point of destination. There are duties which spring from the relations existing between the carrier and its passengers. It is the duty of the company to provide for the safe receiving and discharging of passengers. It is bound to exercise the strictest vigilance not only in carrying them to their destination, but also in setting them down safely, if human care a,nd foresight can do so: Railroad Co. v. Aspell, 11 Harris 147. Ordinary prudence and due regard for the safety of passengers alike require that special care should be exercised at public crossings and depots by passing trains. In view of this the company has provided by rule No. 99 of its regulations “ That trains approaching stations, on double track, where a passenger train may be standing, receiving or discharging passengers, must be stopped before reaching the passenger train, and not go forward until the passenger train moves on, or signal is given to come on.”
The deceased and his companion took passage on the local train at Trenton for Penn Valley Station, for the purpose of hunting. The testimony tended to prove that after leaving Morrisville, the first station east of their destination, “Penn Valley” was announced as the next station; that shortly afterwards, the train “slowedup” and stopped in front of a platform and station-house on which was painted, over the door, “Penn Valley Station;” that as soon as the cars stopped, the deceased, somewhat encumbered by his dog and gun, left the car, on the left side, for the purpose of crossing the track and thus reaching the platform. Just as he alighted the east bound express for Now York came along at a rapid rate of speed, struck and instantly killed him. It was also shown that on the opposite, or north side of the track, and a short distance westerly, there was another platform and station at which way-passengers were regularly received and discharged; but, it did not clearly appear that the deceased was aware of this, nor of the fact that the way train slowed up and stopped before reaching its regular station, *334on the right, for the purpose of giving the express train a clear track, to which it was entitled at that point. These and other facts, fairly deducible from the testimony, presented the questions which were properly submitted to the jury. It was claimed by the plaintiffs below, that having been warned that the next station would be “Penn Valley,” and the train having stopped opposite the platform and station bearing that name the deceased had a right not only to assume that he had reached his destination and was expected to leave the cars, but that the rule of the company, as to passing trains, would be observed, and that he could safely cross the intervening track and reach the station. '‘On the other hand it was claimed that the deceased was notified that the train had not reached the proper station and was warned not to alight on the left side. These were all questions of fact for the jury, and in submitting them the learned judge, among other things, said: “The main question is whether the deceased was guilty of negligence in attempting to land or leave the cars at- the point and in the manner he did. Ordinarily it would be negligence in a person attempting to leave a train and cross a track, unless he stopped, looked and listened for an approaching train. It has been very truly said that this rule of law originated and has been applied in cases where persons were travelling with teams, &c., on highways which crossed railroads at grade, and where common prudence would forbid any one to cross without what has been determined ordinary caution. The rule of law should be applied in this case, unless the regulations of the company avoided its application.”
He then suggested to the jury the inquiry whether the deceased “was induced by reason of any invitation in the conduct of the com-, pany to land at this particular point;” and, in that part of his charge covered by the fifth assignment of error, instructed them that if he had reason to presume fairly, from the conduct of those in charge of the train, that he had arrived at the station, he had a right to rely on the observance of the company’s rule, forbidding another train to pass the station while his train remained there. In this there was no error. Whether he knew of the existence of the company’s rule or not, he might reasonably assume under the circumstances that he could safely cross the track and reach the platform without fear of a train passing while his train was there. The testimony, as to the time, place and circumstances, was all proper for the consideration of the jury on the question submitted to them, and it was left to them with instructions which could not be misunderstood. It is true, the learned judge was not strictly accurate in saying that the deceased had reached a point “at which he saw Penn Valley Station.” There was no positive evidence that he saw either the station or its name, but was it not a fair and just inference from the testimony that he did ? This was doubtless all that *335was meant, and it is not at all probable that the jury were misled by the language employed.
Without noticing in detail those portions of the charge relating to tho conduct of the deceased, and assigned for error, it is sufficient to say that the testimony was all fairly left to the jury, with full and appropriate instructions ; and they must have found that, under the circumstances he was not chargeable with negligence which contributed to his injury and death. In other words, the verdict must have been based on negligence of the company alone.
On this subject the plaintiffs below were not without evidence, some of which has already been incidentally noticed. The testimony was such as to suggest tho inquiries, whether those in charge of the train on which deceased was a passenger, exercised proper care in not stopping before they reached either station, and in stopping opposite a station, where passengers, destined for that point, would naturally suppose they were expected to leave the cars, whether there was or was not neglect of duty in not warning the passengers to keep their seats until the express train passed; and whether the rule of the company requiring approaching trains to stop when a passenger train was standing at the station, was not disregarded. There was testimony, properly before the jury, on which they might base their verdict, and we find nothing in either of the assignments of error that would warrant us in reversing tho judgment.
Judgment affirmed.